Citation Nr: 1000589	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  04-16 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
subtotal gastrectomy for duodenal ulcer before February 3, 
2006.

2.  Entitlement to an evaluation in excess of 40 percent for 
subtotal gastrectomy for duodenal ulcer on and after February 
3, 2006.

3.  Entitlement to an effective date prior to February 3, 
2006 for the assignment of a 40 percent evaluation for 
subtotal gastrectomy for duodenal ulcer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to 
October 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  Before February 3, 2006, the Veteran's service-connected 
subtotal gastrectomy for duodenal ulcer resulted in mild 
symptoms to include less than annual gastrointestinal 
bleeding caused anastomotic ulcers that eventually healed and 
did not redeveloped; mild reflux erosive gastritis; reflux 
esophagitis; focal hemorrhagic gastritis consistent with bile 
reflux; stomach distress and/or nausea every few weeks that 
was described as "not intense"; diarrhea; no history of 
vomiting; no obvious circulatory disturbances; no 
hyperglycemic reactions after meals; no pain or palpable 
abdominal tenderness; and stool that was negative for hidden 
blood.  

2.  On and after February 3, 2006, the Veteran's service-
connected subtotal gastrectomy for duodenal ulcer results in 
moderate symptoms to include reports of episodic abdominal 
pain; nausea; an inability to tolerate spicy, sweet, or 
dairy-based foods; severe dumping syndrome and/or diarrhea; 
sweating to a moderate degree; steatorrhea; subjective 
"incapacitating episodes"; and varying reports of melena, 
vomiting, hypoglycemic symptoms, and abdominal pain.  

3.  In a January 1975 rating decision, the RO granted service 
connection for subtotal gastrectomy for duodenal ulcer and 
assigned a 20 percent evaluation, effective November 11, 
1971.

4.  In January 1995, the Veteran submitted a claim of 
entitlement to an evaluation in excess of 20 percent for 
subtotal gastrectomy for duodenal ulcer, which was denied in 
July 1995; the Veteran did not perfect an appeal.  Between 
July 1995 and February 2002, the Veteran did not submit a 
claim, formal or informal, for an increased evaluation for 
his subtotal gastrectomy for duodenal ulcer.

5.  In February 2002, the Veteran filed the present claim for 
an evaluation in excess of 20 percent for subtotal 
gastrectomy for duodenal ulcer.  

6.  The first objective evidence of record that the Veteran's 
subtotal gastrectomy for duodenal ulcer was manifested by 
moderate symptoms was on February 3, 2006.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for subtotal gastrectomy for duodenal ulcer before February 
3, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7308 (2009).

2.  The criteria for an evaluation in excess of 40 percent 
for subtotal gastrectomy for duodenal ulcer on and after 
February 3, 2006, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 
7308 (2009).

3.  The criteria for an effective date prior to February 3, 
2006 for the assignment of a 40 percent disability evaluation 
for subtotal gastrectomy for duodenal ulcer have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 
3.157, 3.400 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) (2009).  
The RO's letters to the Veteran, dated in April 2007 and May 
2008, satisfied the duty to notify provisions relating to the 
Veteran's claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, including the opportunity to present pertinent 
evidence.

Additionally, the RO's April 2007 and May 2008 letters to the 
Veteran notified him that he must submit, or request that VA 
obtain, evidence of the worsening of his disability and the 
different types of evidence available to substantiate his 
claims for higher ratings.  These letters also informed him 
of the requirements to obtain a higher rating and notified 
him of the need to submit evidence of how such worsening 
effected his employment.  See Vazquez-Flores v. Shinseki, 580 
F.3d 1270, 1275-82 (2009).  For these reasons, the Board 
finds that the content requirements of the notice VA is to 
provide have been met and no further development is required 
regarding the duty to notify.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained the Veteran's service 
treatment records, VA treatment records, and his identified 
private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Moreover, the Veteran has undergone VA examinations 
in order to ascertain the severity of his service-connected 
disability.  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 120.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also Shinseki v. Sanders/Simmons, No. 
07-1209 (U.S. Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency 
of notice since its purpose had been served.").  

Historically, the Veteran served on active duty service from 
October 1962 to October 1966.  Service connection for 
subtotal gastrectomy for duodenal ulcer was granted in 
January 1975 and a 20 percent evaluation was assigned 
thereto, effective November 11, 1971.  In February 2002, the 
Veteran submitted a claim of entitlement to an evaluation in 
excess of 20 percent his for subtotal gastrectomy for 
duodenal ulcer, which was denied in November 2002.  After 
perfecting an appeal of this denial, the Board remanded the 
claim in August 2005 for further development, including a VA 
examination.  In July 2007, based on the results of the 
subsequent VA examination, the RO granted an increase to 40 
percent for the Veteran's subtotal gastrectomy for duodenal 
ulcer, effective February 3, 2006, the date of the 
examination.  This claim has been remitted to the Board for 
further appellate review.  Additionally, the Veteran 
perfected an appeal of the February 3, 2006 effective date 
for the assignment of a 40 percent evaluation for subtotal 
gastrectomy for duodenal ulcer and will be addressed herein.

I.  Subtotal Gastrectomy for Duodenal Ulcer

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  This involves a factual 
determination of the current severity of the disability.  Id. 
at 58.  Moreover, staged ratings are appropriate whenever the 
factual findings show distinct time periods in which a 
disability exhibits symptoms that warrant different ratings.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The RO has rated the Veteran's subtotal gastrectomy for 
duodenal ulcer as 20 percent disabling before February 3, 
2006, and 40 percent disabling on and after February 3, 2006, 
pursuant to Diagnostic Code 7308, which contemplates post-
gastrectomy syndromes.  38 C.F.R. § 4.114, Diagnostic Code 
7308.  The Veteran asserts that he is entitled to a 
disability rating in excess of 20 percent for service-
connected subtotal gastrectomy for duodenal ulcer before 
February 3, 2006.  The Veteran further asserts that he is 
entitled to a disability rating in excess of 40 percent for 
service-connected subtotal gastrectomy for duodenal ulcer on 
and after February 3, 2006.  The Veteran is separately 
seeking an effective date earlier than February 3, 2006 for 
the assigned 40 percent rating for his service-connected 
subtotal gastrectomy for duodenal ulcer.

A diagnosis of any other current condition as to the upper 
digestive system, specifically stricture, spasm, or 
diverticulum of the esophagus, contemplated by Diagnostic 
Codes 7203 to 7205; hypertrophic or atrophic gastritis, 
contemplated by Diagnostic Code 7307; stenosis or injury of 
the stomach, contemplated by Diagnostic Codes 7309 and 7310; 
or a hiatal hernia or gastroesophageal reflux disease 
contemplated by Diagnostic Code 7346.  Accordingly, the 
diagnostic codes pertaining to those disabilities are not 
applicable in the instant case.  38 C.F.R. § 4.114, 
Diagnostic Codes 7203 to 7205, 7307, 7309, 7310, 7346 (2009).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia, and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area do not lend themselves to 
distinct and separate disability evaluations without 
violating the fundamental principle relating to pyramiding.  
38 C.F.R. §§ 4.114, 4.113 (2009).  Although the evidence of 
record includes diagnoses of ulcers, ratable under Diagnostic 
Codes 7304 to 7306, inclusive, the Rating Schedule prohibits 
Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, from being combined with each other.  
A single evaluation will be assigned under the diagnostic 
code that reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  38 C.F.R. § 
4.114.  Based on the evidence of record, the Board finds that 
the evaluations assigned to the Veteran's subtotal 
gastrectomy for duodenal ulcer represent his predominant 
disability picture.  The evidence of record does not support 
an evaluation in excess of 20 percent before February 3, 2006 
or in excess of 40 percent on and after February 3, 2006, 
under Diagnostic Codes 7304-7306.  As such, the Board will 
evaluate the Veteran's subtotal gastrectomy for duodenal 
ulcer under to Diagnostic Code 7308.

Diagnostic Code 7308 provides for a maximum disability rating 
of 60 percent for severe symptoms; associated with nausea, 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss with malnutrition and 
anemia.  A disability rating of 40 percent is warranted for 
moderate symptoms; less frequent episodes of epigastric 
disorders with characteristic mild circulatory symptoms after 
meals but with diarrhea and weight loss.  A 20 percent 
disability rating is warranted for mild symptoms; infrequent 
episodes of epigastric distress with characteristic mild 
circulatory symptoms or continuous mild manifestations.  38 
C.F.R. § 4.114, Diagnostic Code 7308.

A.  Subtotal Gastrectomy for Duodenal Ulcer Before February 
3, 2006

In March 2001, due to gastrointestinal bleeding, the Veteran 
underwent an upper endoscopy with biopsy, injection, and 
bicap cautery.  The post-operative diagnoses were "status 
post Billroth II gastrectomy"; "anastomotic ulcers on both 
efferent and afferent limb anastomotic sites with visible 
vessel in one of the ulcers"; "mild reflux erosive 
gastritis"; and "reflux esophagitis."  The doctor 
performing the surgery, S.T.C., M.D., opined that the ulcer 
with the visible blood vessel was the "most likely" source 
of the Veteran's gastrointestinal bleed.  In letter also 
dated in March 2001, Dr. S.T.C. noted that the Veteran had 
previously experienced "multiple" episodes of 
gastrointestinal bleeding, the most recent of which occurred 
in 1997.

After his discharge from the hospital, the Veteran returned a 
few days later with complaints of gastrointestinal bleeding.  
In a March 2001 letter, S.P., M.D. opined that the Veteran 
had a "marginal ulcer" that was probably the continued 
source of the bleeding.  Dr. S.P. prescribed a stomach acid 
inhibitor and discharged the Veteran.

In April 2001, the Veteran reported that the "[m]ain recent 
problem" was a gastrointestinal bleed.  He further reported 
producing a lot of urine and "minimal intradialytic weight 
gains."

In June 2001, the Veteran underwent a follow-up 
esophagogastrojejunoscopy.  The post-operative diagnoses were 
focal hemorrhagic gastritis consistent with bile reflux; 
healing of the previously-identified gastric ulcer; and 
otherwise normal efferent and afferent jejunal loops.  Dr. 
S.P. opined that the Veteran experience "complete healing of 
his gastric ulcer, but continued to have hemorrhagic bile 
reflux gastritis."  Dr. S.P. also stated that the he thought 
the Veteran should remain on "life-long" acid reduction 
therapy.

In January 2002, the Veteran underwent renal transplant 
following a diagnosis of polycystic kidney disease.

In March 2002, the Veteran underwent a VA examination to 
ascertain the then current severity of his subtotal 
gastrectomy for duodenal ulcer.  The Veteran reported that he 
underwent a partial gastrectomy during his active duty 
service to treat a duodenal ulcer.  At the examination, the 
Veteran presented with complaints of stomach distress and a 
history of gastrointestinal bleeding.  The Veteran reported 
that he was first treated for a gastrointestinal bleed in 
1995, then again in 1997 and March 2001.  Since the March 
2001 bleed, the Veteran reported no further bleeds.  The 
Veteran denied a history of vomiting; had no obvious 
circulatory disturbances or hyperglycemic reactions after 
meals; stated that he experienced diarrhea, which the 
examiner stated the Veteran described as "dumping" and 
depended on the type of food eaten; and claimed to experience 
stomach distress and/or nausea every few weeks that was 
described as "not intense."  Upon physical examination, the 
Veteran weighed 230.8 pounds; had no then current, obvious, 
active ulcers; was anemic, which could have been attributable 
to his renal disease; and had no then current pain or 
palpable tenderness of his abdomen.

In October 2002, the Veteran underwent another VA examination 
to ascertain the then current severity of his subtotal 
gastrectomy for duodenal ulcer.  The Veteran's report of 
medical history echoed what he reported during the March 2002 
VA examination.  Upon physical examination, the Veteran was 
described as "moderately obese" and in no acute distress.  
A palpable mass was discovered in the Veteran's lower right 
quadrant and was presumed to be the Veteran's transplant 
kidney; no hernias were located.  The Veteran's stool was 
negative for hidden blood.  The examiner was unable to 
explain how the Veteran was able to continue to produce 
enough stomach acid following a subtotal gastrectomy to cause 
marginal ulcers, which the examiner found was the Veteran's 
primary problem.

In May 2003, the Veteran denied having blood in either his 
urine or stool, and reported no unexpected weight gain or 
loss in the previous 3 months.

In July 2003, the Veteran reported that he was on a diet and 
exercising, but it was indicated that his weight was "up."

In June, July, and September 2004, the Veteran was described 
as "obese."  In private treatment report dated from April 
2005 to February 2006, the Veteran's weight fluctuated 
between 278 and 288 pounds.  In March 2005, the Veteran's 
clinical course of treatment following his renal transplant 
was "complicated" by the Veteran's "excessive weight 
gain."

In January 2005, the Veteran testified before the Board about 
the frequency and severity post service symptoms, including 
the 1995, 1997, and March 2001 gastrointestinal bleeds, pain, 
diarrhea, nausea, bloating, weakness, and gas.  The Veteran 
also testified how this disability affected his occupational 
and daily life and testified about the prescription 
medication he was then taking.  With respect to his weight 
gain, the Veteran testified that medication prescribed 
following the January 2002 renal transplant contributed to 
his weight gain, as well as the types of food he was able to 
eat without adversely affecting his gastrointestinal system.

In July 2005, during his yearly follow-up after the January 
2002 renal transplant, the Veteran reported that he had been 
trying to lose weight and that he had no gastrointestinal 
complaints.

Before February 3, 2006, the Veteran's service-connected 
subtotal gastrectomy for duodenal ulcer was manifested by 
less than annual gastrointestinal bleeding caused anastomotic 
ulcers that eventually healed and did not redeveloped; mild 
reflux erosive gastritis; reflux esophagitis; focal 
hemorrhagic gastritis consistent with bile reflux; stomach 
distress and/or nausea every few weeks that was described as 
"not intense"; diarrhea; no history of vomiting; no obvious 
circulatory disturbances; no hyperglycemic reactions after 
meals; no pain or palpable abdominal tenderness; and stool 
that was negative for hidden blood.  In January 2005, the 
Veteran testified at a Board hearing that he experienced 
pain, diarrhea, nausea, bloating, weakness, and gas.  By July 
2005, the Veteran reported no gastrointestinal complaints.  
Throughout the majority of this time period, the Veteran was 
reported as moderately obese to obese.  Moreover, the weight 
gained by the Veteran during this time period was 
characterized as "excessive." And, although he was anemic, 
a VA examiner found that this could have been attributable to 
his renal disease.  As such, the evidence of record does not 
demonstrate moderate symptoms of a post-gastrectomy syndrome 
including less frequent episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals and 
weight loss, or severe symptoms of sweating, circulatory 
disturbance after meals, diarrhea, hypoglycemic symptoms, and 
weight loss with malnutrition and anemia attributable to the 
Veteran's subtotal gastrectomy for duodenal ulcer.  See 
38 C.F.R. § 4.114, Diagnostic Code 7308.  Accordingly, the 
preponderance of the evidence of record does not demonstrate 
that symptoms associated with the Veteran's subtotal 
gastrectomy for duodenal ulcer meet the criteria for a rating 
in excess of 20 percent at any time before February 3, 2006.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.114, Diagnostic Code 7308; 
see also Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, 
the Board finds that the objective medical evidence of record 
does not support an evaluation in excess of 20 percent at any 
time before February 3, 2006.

B.  Subtotal Gastrectomy for Duodenal Ulcer On and After 
February 3, 2006

On February 3, 2006, the Veteran underwent a VA examination 
to ascertain the then current severity of his service-
connected subtotal gastrectomy for duodenal ulcer.  The 
Veteran reported the inservice circumstance that gave rise to 
this condition and stated that he experienced three 
gastrointestinal bleeds over from 1995 to 2001.  At the time 
of the examination, the Veteran complained of bouts of severe 
abdominal pain; nausea; melena; an inability to tolerate 
spicy, sweet, or dairy-based foods; and severe dumping 
syndrome twice per week.  The Veteran denied vomiting; 
hemoptysis; hypoglycemic reactions; constipation; episodes of 
colic syndrome; and feelings of stomach distention.  The 
Veteran further reported that the diarrhea negatively 
impacted his professional and social life, and that his 
inability to tolerate certain medications prevented him from 
achieving adequate control of pain from his cervical spine 
disability.  Then recent diagnostic and clinical test were 
reviewed and demonstrated no anemia; a metabolic panel within 
normal limits; and urine within normal limits.  The diagnoses 
were dumping syndrome secondary to duodenal ulcer resection 
and acid reflux second to duodenal ulcer repair.

At a VA examination In December 2007, the Veteran reported 
nausea from a minimal to severe degree; vomiting to a 
moderate degree; sweating to a moderate degree; diarrhea to a 
severe degree; and hypoglycemic symptoms, which consisted of 
feeling weak to a moderate degree.  The Veteran further 
reported 2 to 3 "incapacitating episodes" per week, usually 
due to dumping syndrome.  The Veteran also reported abdominal 
pain and steatorrhea, both of a moderate to severe degree.  
The examiner indicated that the Veteran presented with 
evidence of possible severe malabsorption with floating 
stools, occurring with almost every bowel movement.  The 
examiner noted, however, that the Veteran had never been 
provided a formal diagnosis of malabsorption or any known 
malabsorption of vitamins, minerals, or nutrients.  The 
Veteran also stated that he had not experienced any 
significant weight loss or gain.  The Veteran denied 
circulatory disturbances after meals, bleeding anemia, and 
melena since the March 2001 gastrointestinal bleed.  The 
Veteran also denied constipation, abdominal distention, 
dysuria, nocturia, or a decreased urine stream.  The 
Veteran's treatment regiment consisted of taking one 40 
milligram Nexium pill per day, to which he responded well 
with no side effects.  Upon physical examination, there were 
no signs of anemia; no pallor of the skin, mucosal membranes, 
or conjunctiva; no abdominal pain or tenderness; and no gross 
blood in the stool.  The diagnoses were peptic ulcer disease 
and dumping syndrome with associated symptoms of diarrhea, 
nausea, vomiting, sweating, weakness, abdominal pain, melena, 
and steatorrhea, all of which were deemed to be a residual of 
subtotal gastrectomy surgery.

At a VA examination in April 2009, the Veteran reported his 
relevant medical history, which echoed previous iterations.  
The examiner noted that the Veteran's weight remained stable 
since the December 2007 VA examination.  At the time of this 
examination, the Veteran reported hemorrhoid bleeding; 
nausea; diarrhea; abdominal pain/distress/cramps; and 
continued dumping syndrome.  The Veteran denied hematemesis; 
melena; vomiting; constipation; fistula; circulatory 
disturbances following meals; hypoglycemia; and a history of 
neoplasm.  Upon physical examination, the Veteran was not 
malnourished; was negative for abdominal pain; negative for 
fistula; negative for an abdominal mass; and negative for 
signs of anemia.  The Veteran brought the results of a recent 
blood test to the examination.  After reviewing these 
results, the examiner noted that the Veteran's complete blood 
count was normal and, thus, there was no evidence of anemia.  
The diagnoses mirrored those from the December 2007 
examination.  The examiner found that the Veteran's 
disability remained unchanged from the December 2007 
examination.  Further, the examiner also found that the 
Veteran was employable, particularly for sedentary 
employment.

In September 2009, the examiner provided an addendum, which 
primarily concerned the rationale underlying the April 2009 
assessment of the Veteran's employability.  The examiner 
based the April 2009 opinion on the fact that, prior to his 
retirement, the Veteran was employed and functional, and that 
since his retirement, there had been no hospitalizations or 
change in his symptomatology.  The examiner deemed the 
Veteran's disability a "nuisance[,] but not debilitating."

On and after February 3, 2006, the Veteran's service-
connected subtotal gastrectomy for duodenal ulcer was 
manifested by reports of episodic abdominal pain; nausea; an 
inability to tolerate spicy, sweet, or dairy-based foods; 
severe dumping syndrome and/or diarrhea; sweating to a 
moderate degree; steatorrhea;  subjective "incapacitating 
episodes"; and varying reports of melena, vomiting, 
hypoglycemic symptoms, and abdominal pain.  The diagnoses 
based on these symptoms were peptic ulcer disease and dumping 
syndrome.  The Veteran denied hemoptysis; constipation; 
episodes of colic syndrome; hematemesis; circulatory 
disturbances following meals; fistula; feelings of stomach 
distention; a history of neoplasm; dysuria; nocturia; and 
decreased urine stream.  Upon examination there was no pallor 
of the skin, mucosal membranes, or conjunctiva, and 
diagnostic and clinical tests demonstrated no anemia; a 
metabolic panel within normal limits; and urine within normal 
limits.  There was no significant weight loss or gain; he was 
not malnourished; was negative for abdominal pain; and 
negative for an abdominal mass.  As such, the evidence of 
record did not demonstrate severe symptoms, including 
circulatory disturbance after meals, confirmed hypoglycemic 
symptoms, or weight loss with malnutrition and anemia.  See 
38 C.F.R. § 4.114, Diagnostic Code 7308.  While the evidence 
of record demonstrated that the Veteran exhibited some of the 
symptoms associated with a rating in excess of 40 percent on 
and after February 3, 2006, the Board finds that the 
Veteran's overall disability picture does not more nearly 
approximate a 60 percent evaluation.  38 C.F.R. § 4.7 (2009).  
Accordingly, the preponderance of the evidence of record does 
not demonstrate that symptoms associated with the Veteran's 
subtotal gastrectomy for duodenal ulcer meet the criteria for 
a rating in excess of 40 percent at any time on or after 
February 3, 2006.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.114, 
Diagnostic Code 7308; see also Fenderson v. West, 12 Vet. 
App. 119 (1999).  Thus, the Board finds that the objective 
medical evidence of record does not support an evaluation in 
excess of 40 percent at any time on or after February 3, 
2006.

C.  Extraschedular Evaluations

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2009).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 
572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-
connected disability with the established criteria found in 
the Rating Schedule for that disability.  Thun, 22 Vet. App. 
at 115.  If the criteria reasonably describe the Veteran's 
disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the Rating Schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required.  

With respect to his service-connected subtotal gastrectomy 
for duodenal ulcer before February 3, 2006, the Board finds 
that the Veteran's disability picture is not so unusual or 
exceptional in nature as to render the 20 percent rating 
inadequate.  The Veteran's service-connected subtotal 
gastrectomy for duodenal ulcer is evaluated as a post-
gastrectomy syndrome pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7308, the criteria of which is found by the 
Board to specifically contemplate the level of occupational 
and social impairment caused by his disability.  Id.

Before February 3, 2006, the Veteran's service-connected 
subtotal gastrectomy for duodenal ulcer was manifested by 
gastrointestinal bleeding caused anastomotic ulcers that 
eventually healed and did not redeveloped; mild reflux 
erosive gastritis; reflux esophagitis; focal hemorrhagic 
gastritis consistent with bile reflux; stomach distress 
and/or nausea every few weeks that was described as "not 
intense"; diarrhea; no history of vomiting; no obvious 
circulatory disturbances; no hyperglycemic reactions after 
meals; no pain or palpable abdominal tenderness; and stool 
that was negative for hidden blood.  In January 2005, the 
Veteran testified at a Board hearing that he experienced 
pain, diarrhea, nausea, bloating, weakness, and gas.  By July 
2005, the Veteran reported no then current gastrointestinal 
complaints.  Throughout the majority of this time period, the 
Veteran was found to be moderately obese to obese.  Moreover, 
the weight gained by the Veteran during this time period was 
characterized as "excessive." And, although he was anemic, 
a VA examiner found that it could have been attributable to 
his renal disease.  When comparing this disability picture 
with the symptoms contemplated by the Rating Schedule, the 
Board finds that the Veteran's experiences are congruent with 
the disability picture represented by a 20 percent disability 
rating.  A rating in excess of 20 percent is provided for 
certain manifestations of subtotal gastrectomy for duodenal 
ulcer, but the medical evidence demonstrates that those 
manifestations are not present in this case.  The criteria 
for a 20 percent rating reasonably describe the Veteran's 
disability level and symptomatology and, therefore, a 
schedular evaluation is adequate and no referral is required.  
See 38 C.F.R. § 4.114, Diagnostic Code 7308; see also 
VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

With respect to the Veteran's service-connected subtotal 
gastrectomy for duodenal ulcer on and after February 3, 2006, 
the Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render the 40 
percent rating inadequate.  The Veteran's service-connected 
subtotal gastrectomy for duodenal ulcer is evaluated as a 
post-gastrectomy syndrome pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7308, the criteria of which is found by the 
Board to specifically contemplate the level of occupational 
and social impairment caused by his disability.  Id.

On and after February 3, 2006, the Veteran's service-
connected subtotal gastrectomy for duodenal ulcer is marked 
by reports of episodic abdominal pain; nausea; an inability 
to tolerate spicy, sweet, or dairy-based foods; severe 
dumping syndrome and/or diarrhea; sweating to a moderate 
degree; steatorrhea;  subjective "incapacitating episodes"; 
and varying reports of melena, vomiting, hypoglycemic 
symptoms, and abdominal pain.  The diagnoses based on these 
symptoms were peptic ulcer disease and dumping syndrome.  The 
Veteran denied hemoptysis; constipation; episodes of colic 
syndrome; hematemesis; circulatory disturbances following 
meals; fistula; feelings of stomach distention; a history of 
neoplasm; dysuria; nocturia; and decreased urine stream.  
Upon examination there was no pallor of the skin, mucosal 
membranes, or conjunctiva, and diagnostic and clinical tests 
demonstrated no anemia; a metabolic panel within normal 
limits; and urine within normal limits.  There was no 
significant weight loss or gain; he was not malnourished; was 
negative for abdominal pain; and negative for an abdominal 
mass.  When comparing this disability picture with the 
symptoms contemplated by the Rating Schedule, the Board finds 
that the Veteran's experiences are contemplated by a 40 
percent disability rating.  A rating in excess of 40 percent 
is provided for certain manifestations of subtotal 
gastrectomy for duodenal ulcer, but the medical evidence 
demonstrates that those manifestations are not present in 
this case.  The criteria for a 40 percent rating reasonably 
describe the Veteran's disability level and symptomatology 
and, therefore, a schedular evaluation is adequate and no 
referral is required.  See 38 C.F.R. § 4.114, Diagnostic Code 
7308; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Thus, based on the evidence of record, the Board finds that 
the Veteran's disability pictures cannot be characterized as 
exceptional cases so as to render the schedular evaluations 
inadequate in either of the relevant time periods.  The 
threshold determination for a referral for extraschedular 
consideration was not met in either of the two time periods 
and, consequently, the Board finds that the Veteran is not 
entitled to referrals for extraschedular ratings.  Thun, 22 
Vet. App. at 115.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against evaluations in excess of those 
already assigned to the disability at issue herein at any 
time during the appeal period, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

II.  Earlier Effective Date

Generally, the effective date of an evaluation and award of 
compensation for an increased evaluation is the later of the 
date of receipt of the claim or the date entitlement arose.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  A claim is 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2009).  An 
informal claim is a "communication or action indicating 
intent to apply for one or more benefits."  38 C.F.R. § 
3.155(a) (2009).  VA must look to all communications from a 
veteran that may be interpreted as applications or claims - 
formal and informal - for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).  In some cases, a 
report of examination or hospitalization may be accepted as 
an informal claim for benefits.  38 C.F.R. § 3.157(b) (2009).  
The date of outpatient or hospital examination or date of 
admission to a VA hospital will be accepted as the date of 
receipt of a claim when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b).

An exception to the general rule applies where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of the claim for increased compensation.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. 
Brown, 10 Vet. App. 125, 126 (1997).  The question of when an 
increase in disability is factually ascertainable is based on 
the evidence in a veteran's claims folder.  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).  In considering the 
severity of a disability, it is essential to trace the 
medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2 
(2009). Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the 
elements of any disability present.  38 C.F.R. § 4.2.

In January 1995, the Veteran submitted a claim of entitlement 
to a rating in excess of 20 percent for his service-connected 
subtotal gastrectomy for duodenal ulcer.  This claim was 
denied in February 1995; the Veteran was notified of this 
decision in July 1995.  The Veteran submitted the claim at 
issue herein in February 2002.  The evidence of record does 
not indicate that the Veteran submitted a claim, formal or 
informal, between February 1995 and February 2002.  38 C.F.R. 
§ 3.1(p); see also Servello, 3 Vet. App. at 198.  As 
discussed in greater detail above, the Board found that the 
evidence of record demonstrated entitlement to a rating in 
excess of 20 percent for the Veteran's service-connected 
subtotal gastrectomy for duodenal ulcer on and after February 
3, 2006.  The Board found that the evidence of record prior 
to February 3, 2006, including the evidence dated within the 
1-year period preceding the Veteran's February 2002 claim, 
did not support a rating in excess of 20 percent for his 
service-connected subtotal gastrectomy for duodenal ulcer.  
Because the evidence prior to February 3, 2006, did not show 
symptomatology or manifestations satisfying the criteria for 
rating in excess of 20 percent, the preponderance of the 
evidence is against the Veteran's claim for entitlement to an 
effective date prior to February 3, 2006, for an evaluation 
of 40 percent for subtotal gastrectomy for duodenal ulcer.  
As such, the benefit of the doubt doctrine is inapplicable, 
and the claim must be denied.  See 38 C.F.R. §§ 5107(b), 
5110(a); 38 C.F.R. § 3.400(o)(1); Gilbert, 1 Vet. App. at 53.


ORDER

An evaluation in excess of 20 percent for subtotal 
gastrectomy for duodenal ulcer before February 3, 2006 is 
denied.

An evaluation in excess of 40 percent for subtotal 
gastrectomy for duodenal ulcer on and after February 3, 2006 
is denied.

An effective date prior to February 3, 2006 for the 
assignment of a 40 percent evaluation for subtotal 
gastrectomy for duodenal ulcer is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


